Title: To John Adams from James Madison, 5 May 1813
From: Madison, James
To: Adams, John



Dear Sir
Washington May 5. 1813

I have received your favor on the subject of Docr. Waterhouse, inclosing a letter from him which is now returned. Previous to this communication, the vacancy occasioned by the death of our Excellent friend, & the friend of mankind, had been filled by the appointment of his son Dr. James Rush. Besides the numerous & respectable interpositions in favor of it, I felt a pleasure, in putting this soothing drop, small as it was, into the cup of family affliction.
I have recd. From Dr. W. himself, a letter with a detail of the circumstance, which he wished to make known. In a case where so much depends on local circumstances, and delicate personalities, strangers at a distance cannot be always competent Judges. The best evidence in his behalf, is the favorable opinion of those on the spot, and none certainly could be entitled to more respect, than those who bear testimony to his worth. I say this to you, rather than to himself, because I habitually decline where I can, corresponding with persons wishing to be employed in public service, especially when nothing  is said in gratification of their wishes.
The Secretary of State has informed you of the arrangements produced by the offered & accepted mediation of the Emperor of Russia. I hope they will not be in dissonance with the sentiments of your son, of whose great worth we are all fully sensibleAs to the result of this pacific experiment, I the less venture to speak, as the probabilities on which it depends, can be calculated by no one better than yourself. We anxiously wish that a just peace may be brought about, and have spared no pains in smoothing the way to it.
Be pleased Sir to accept assurances of my great & friendly esteem

James Madison